DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 05/02/2022.  The arguments set forth are addressed herein below.  Claims 1-6, 8-14, 16, and 18-23 remain pending, Claims 21-23 have been newly added, and Claims 7, 15, and 17 have been currently canceled.  Currently, Claims 1, 4, 10, 11, and 16 have been amended.  No new matter appears to have been entered.
The amendments to Claims 1, 12, and 16 are sufficient to overcome the corresponding claim objections.  The claim objections have been withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 05/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,943,435 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Subject Matter Eligibility
In light of the 2019 PEG, the amended claims appear to meet the requirements of §101 as the newly incorporated claimed steps are to a server accessing a GPS or geofencing system for delaying use of a user device within a predetermined distance of a live sporting event (See at least limitations 11 and 12 of independent claim 1), and thus the claims do not merely recite an abstract steps/rules of playing a game that would be considered a method of organizing human activity and/or a mental process.  Therefore, the corresponding §101 rejection has been withdrawn.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Neil Barnes on 05/19/2022.
The application has been amended as follows:  
Replace claims 1, 11, and 16 as shown below:

Claim 1:	A system for betting on a live sporting event, comprising: 
a server platform; and 
at least one user device; 
wherein the at least one user device is in network communication with the server platform; 
wherein the server platform comprises at least one sportsbook; 
wherein the server platform is operable to access personal and/or emotional factors for at least one player in the live sporting event; 
wherein the server platform is operable to access biometric data for the at least one player in the live sporting event; 
wherein the server platform is operable to receive data from the live sporting event;
wherein the server platform is operable to generate odds based on the data from the live sporting event, the biometric data for the at least one player in the live sporting event, and the personal and/or emotional factors for the at least one player in the live sporting event; 
wherein the at least one user device is operable to place at least one bet during the live sporting event on at least one aspect of the corresponding live sporting event to the server platform based on the data from the live sporting event, the biometric data for the at least one player in the live sporting event, and the personal and/or emotional factors for the at least one player in the live sporting event;
wherein the server platform is operable to determine at least one betting outcome relating to the live sporting event;
wherein the server platform is operable to access a global positioning system (GPS) or a geofencing system; and
wherein the server platform is operable to delay any betting from the at least one user device within a predetermined distance of the live sporting event based on location information of the at least one user device obtained from the GPS or the geofencing system.

Claim 11:	A method for betting on a live sporting event, comprising: 
a server platform including at least one sportsbook receiving data relating to the live sporting event; 
the server platform accessing personal and/or emotional factors for at least one player in the live sporting event, 
the server platform accessing biometric data for the at least one player in the live sporting event; 
the server platform generating odds based on the data relating to the live sporting event, the biometric data for the at least one player in the live sporting event, and the personal and/or emotional factors for the at least one player in the live sporting event;
the server platform receiving at least one bet from at least one user device during the live sporting event on at least one aspect of the corresponding live sporting event,
wherein the at least one bet is based on the data received during the live sporting event, the biometric data for the at least one player in the live sporting event, and the personal and/or emotional factors for the at least one player in the live sporting event; and 
the server platform determining at least one betting outcome relating to the live sporting event; 
wherein the server platform accessing a global positioning system (GPS) or a geofencing system to determine compliance with 
the server platform delaying any betting from the at least one user device within a predetermined distance of the live sporting event based on location information of the at least one user device obtained from the GPS or the geofencing system.

Claim 16:	An apparatus for betting on a live sporting event, comprising: 
a server platform including a processor and a memory; 
wherein the server platform is in network communication with at least one user device;
wherein the server platform comprises at least one sportsbook; 
wherein the server platform is operable to access personal and/or emotional factors for at least one player in the live sporting event; 
where the server platform is operable to access 
wherein the server platform is operable to receive data from the live sporting event;
wherein the server platform is operable to generate odds based on the data from the live sporting event, the biometric data for the at least one player in the live sporting event, and the personal and/or emotional factors for the at least one player in the live sporting event; 
wherein the at least one user device is operable to place at least one bet during the live sporting event on at least one aspect of the corresponding live sporting event to the server platform based on the data from the live sporting event, the biometric data for the at least one player in the live sporting event, and the personal and/or emotional factors for the at least one player in the live sporting event;
wherein the server platform is operable to determine at least one betting outcome relating to the live sporting event; 
wherein the server platform is operable to access a global positioning system (GPS) or a geofencing system; and 
wherein the server platform is operable to delay any betting from the at least one user device within a predetermined distance of the live sporting event based on location information of the at least one user device obtained from the GPS or the geofencing system.
Reasons for Allowance
Claims 1-6, 8-14, 16, and 18-23 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“wherein the server platform is operable to access personal and/or emotional factors for at least one player in the live sporting event; 
wherein the server platform is operable to access biometric data for the at least one player in the live sporting event; 
wherein the server platform is operable to receive data from the live sporting event;
wherein the server platform is operable to generate odds based on the data from the live sporting event, the biometric data for the at least one player in the live sporting event, and the personal and/or emotional factors for the at least one player in the live sporting event; 
wherein the at least one user device is operable to place at least one bet during the live sporting event on at least one aspect of the corresponding live sporting event to the server platform based on the data from the live sporting event, the biometric data for the at least one player in the live sporting event, and the personal and/or emotional factors for the at least one player in the live sporting event;
wherein the server platform is operable to determine at least one betting outcome relating to the live sporting event;
wherein the server platform is operable to access a global positioning system (GPS) or a geofencing system; and
wherein the server platform is operable to delay any betting from the at least one user device within a predetermined distance of the live sporting event based on location information of the at least one user device obtained from the GPS or the geofencing system” (substantially encompassed by independent claims 1, 11, and 16).
Claims 1-6, 8-14, 16, and 18-23 are allowed for the reasons stated above.  Additionally, claims 1-6, 8-14, 16, and 18-23 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 05/02/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715